


110 HR 5209 IH: To suspend temporarily the duty on Pressure Hose with red

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5209
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mrs. Tauscher
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Pressure Hose with red
		  jacket, 42 millimeters outside diameter × 32 millimeters inside
		  diameter.
	
	
		1.Pressure Hose with red
			 jacket, 42 millimeters outside diameter × 32 millimeters inside
			 diameter
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 Pressure Hose with red jacket, 42 millimeters outside diameter
						× 32 millimeters inside diameter (provided for in subheading
						3917.32.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
